DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120 is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/198,676.

Election/Restrictions
Applicant’s election of Group I, Species I in the reply filed on February 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group-species, there being no allowable generic or linking claim. 





Claim Interpretation
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitations, mobile communication device, information control device, imaging apparatus, and information control apparatus of claims 1,2,5, and 6 will NOT be interpreted under 35 U.S.C. 112(f)
	Claims 1 and 2 recite the functional limitations, “mobile communication device…controls a traveling speed…[and] a traveling direction of the vehicle….” Claim 5 recites the functional limitation, “information control device obtains the analysis result information….” Claim 6 recites the functional limitations, “imaging apparatus that captures images near an intersection” and “information control apparatus that analyzes traveling states of vehicles…and transmits information to the mobile communication devices….” These limitations satisfy prongs (A) and (B) above because they use generic placeholders (device, apparatus) followed by their respective functions. However, the limitations fail to satisfy prong (C) because the specification and drawings provide a description and an illustration of each limitation sufficient to inform one of ordinary skill in the art that they denote structure. Therefore, the limitations will not be interpreted under 35 U.S.C. 112(f). 
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the functional limitations identified above are sufficient to affirm the presumption that these limitations are not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 1 illustrates an overall system diagram with connection between the information control apparatuses/devices (‘2_n’) and mobile communication devices (‘5_m’). Furthermore, Fig. 2 illustrates a detailed internal component diagram of the information control apparatus/device and mobile communication device, including the imaging apparatus (‘61’). Additionally, in describing these figures, the specification details how each component operates to accomplish the system’s functions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nguyen (US # 7,333,012).
	As to claim 1, Nguyen teaches a vehicle (Fig. 1, vehicle “150”) comprising a mobile communication device (Fig. 2, RFID tag “210”/receiver “320”; col. 4, lines 36-39; and col. 5, lines 25-28), wherein the mobile communication device is connected to a driving unit of the vehicle (Fig. 2, mechanism “250”; col. 5, lines 18-23) and controls a traveling speed of the vehicle (col. 3, lines 34-61; col. col. 5, lines 26-32), which is traveling toward an intersection (col. 3, lines 50-53), in order to avoid a collision of the vehicle at the intersection (col. 3, line 67 – col. 4, line 2) by receiving analysis result information (e.g., col. 3, lines 55-57), which is based on image information from an imaging apparatus (Fig. 1, vehicle detector “130”; col. 2, lines 46-51) provided near the intersection (Fig. 1), from an information control device (Fig. 1, traffic monitor assembly).
	As to claim 2, Nguyen teaches the vehicle according to claim 1, wherein the mobile communication device controls a traveling direction of the vehicle in order to avoid the collision of the vehicle at the intersection (col. 5, lines 15-18, “…control action may be…steering control…”).
3, Nguyen teaches the vehicle according to claim 1, wherein the imaging apparatus is provided on a traffic signal which is disposed near the intersection (Fig. 1, the traffic signal is the traffic light “120” and traffic pole “110”; col. 2, lines 46-49).
	As to claim 4, Nguyen teaches the vehicle according to claim 2, wherein the imaging apparatus is provided on a traffic signal which is disposed near the intersection (Fig. 1, the traffic signal is the traffic light “120” and traffic pole “110”; col. 2, lines 46-49).
	As to claim 5, Nguyen teaches the vehicle according to claim 1, wherein the information control device obtains the analysis result information by calculating a possibility of the collision between the vehicle and at least one other vehicle at the intersection based on traveling speeds of the vehicle and the at least one other vehicle entering the intersection from different directions to each other (Fig. 1, vehicles “150” and “160”; col. 3, lines 16,17, and 55-57; {As Nguyen notes that both vehicles are monitored and controlled, abnormal speed conditions of both when nearing the intersection would result in a control action being sent to both vehicles.}).
	
2.	Claim 6 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasaki et al. (US # 5,939,976).
As to claim 6, Sasaki et al. teaches an information control system (Fig. 1, roadside system of Fig. 3) comprising: 
an imaging apparatus (Fig. 3, camera “10”) that captures images near an intersection (Fig. 2, watch area “Em”; col. 4, lines 8-21; col. 5, lines 9-11); and 
an information control apparatus (Fig. 1, control unit “20”) that analyzes traveling states of vehicles (Fig. 2, vehicles “V1” and “V2”) that enter the intersection from different directions to each other (Fig. 2) and that transmits information, which is for avoiding a collision between {The watching information is used by the vehicle to determine whether a collision is imminent.}), to mobile communication devices mounted on the vehicles (Fig. 4, communication devices “30,” in the case of two intelligent vehicles at the intersection; col. 5, lines 41 and 42), based on image information from the imaging apparatus (col. 5, lines 9-19).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (US # 5,939,976) in view of Nguyen (US # 7,333,012).
As to claim 7, Sasaki et al. teaches the information control system according to claim 6. The claim differs from Sasaki et al. in that it requires that the imaging apparatus be provided on a traffic signal that is disposed near the intersection. However, as noted above, Nguyen discloses that the traffic monitoring assembly for assisting in collision avoidance is installed on a traffic signal (Fig. 1, the traffic signal is the traffic light “120” and traffic pole “110”; col. 2, lines 46-49). In light of the teaching of Nguyen, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of the instant invention to install the roadside system of Sasaki et al. on traffic signals/poles at the intersection because this would be an advantageous position for monitoring the intersection, which would result in high quality watching information and collision prevention. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Breed et al. (US 2008/0133136) and Ghazarian (US 2003/0016143) disclose additional examples of an accident avoidance system positioned at an intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/10/2022